Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 6, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142059                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  DENISE REEVES, Guardian of ARTHUR L.                                                                     Mary Beth Kelly
  REEVES a/k/a MICHAEL TALLY,                                                                              Brian K. Zahra,
             Plaintiff-Appellee,                                                                                      Justices

  v                                                                 SC: 142059
                                                                    COA: 291855
                                                                    Gratiot CC: 07-010757-NH
  MIDMICHIGAN HEALTH d/b/a GRATIOT
  MEDICAL CENTER,
           Defendant-Appellant,
  and
  NATHAN Z. ZZIWAMBAZZA, M.D., and
  EMERGENCY PHYSICIANS MEDICAL
  GROUP, P.C.,
             Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 30, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the
  November 18, 2008 order of the Gratiot Circuit Court granting Gratiot Medical Center
  summary disposition.

        MARILYN KELLY and HATHAWAY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 6, 2011                         _________________________________________
           h0503                                                               Clerk